Exhibit32.2 Certification Pursuant to 18 U.S.C. § 1350, the undersigned officer of Thomas Weisel Partners Group, Inc. (the “Registrant”) hereby certifies that the Registrant’s Annual Report on Form 10-K for the year ended December31, 2008 (the “Annual Report”) fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934 and that the information contained in the Annual Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Dated: March16, 2009 /s/ Shaugn S. Stanley Shaugn S. Stanley Chief Financial Officer The foregoing certification is being furnished solely pursuant to 18 U.S.C. § 1350 and is not being filed as part of the Annual Report or as a separate disclosure document.
